DETAILED ACTION

Claims 1-3 have been amended. Claims 1-3 remain pending in the application.
Claims 1-3 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to claims, drawings and specifications have overcome each and every objection and 101 rejections, and avoided invoking 112(f) previously set forth in the Non-Final Office Action. As a result, each and every objection and 101 rejections and all 112(f) interpretations have been withdrawn.

Applicant’s amendments to Double Patenting Rejections are fully considered but in moot in view of new ground rejection.

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 103 have been fully considered but in moot in view of new ground rejection.

Applicant amended independent claims to further specify:
the predetermined speed is sufficiently greater than a base speed of the induction motor and less than or equal to a maximum rotation speed; and
generating and outputting a control parameter to control the induction motor based on the estimated slip constant.

Yuki JP 2018107994 A is introduced in view of new ground of rejection. The teachings of Toshihiro and Tezuka as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Toshihiro further teaches: 
generating and outputting a control parameter to control the induction motor based on the estimated slip constant (Fig. 1 [0010] [0011] the selected slip frequency is provided to vector calculator 3 to generate control parameter).
Yuki teaches:
the predetermined speed is sufficiently greater than a base speed of the induction motor and less than or equal to a maximum rotation speed (page 8 last paragraph, the predetermined motor rotation speed is set close to 90% of the maximum); and 
the estimated slip constant of the induction motor is selected among the plurality of slip constants with which the acceleration time is the shortest (the characteristic information is optimum), and the plurality of slip constants are set in advance (Fig. 10 page 10 Step S201, page 11 Step S205 – S207 and S210, page 12 S212 – S214, using predetermined motor rotation speed, the motor current – characteristic information is measured to each of a plurality of slip constants from 0.05 to 0.35 with 0.02 increments – set in advance, the slip constant corresponding to the minimum motor current – the optimum characteristic is optimum, is selected and used to control the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshihiro to incorporate the teachings of Yuki because they all directed to setting slip constant for induction motors. Using predetermined testing motor speed close to maximum motor speed and selecting slip constant among a plurality of pre-set slip constants that generates the optimum characteristic will help set the optimum slip constant during normal motor operations.

Another iteration of claim analysis has been made.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view of Toshihiro JPH05122975 A and Yuki JP 2018107994 A.

Regarding instant claim 2, claim 2 of Oikawa teach the claim limitations, as shown in the following table:
Instant Application
US 11048236 B2
2. A parameter determination supporting method for supporting determination of a control parameter of an induction motor which is realized by a computer, the method comprising:
2. A parameter determination supporting method for supporting determination of a control parameter of an induction motor which is realized by a computer, the method comprising:
automatically measuring characteristic information which includes an acceleration time upon driving the induction motor to accelerate from start up to a predetermined rotation speed set in advance, which is sufficiently greater than a base speed of the induction motor and less than or equal to a maximum rotation speed, relative to each slip constant, based on a plurality of slip constants set in advance; and
an automatic measurement step of automatically measuring, based on a plurality of slip constants set in advance, characteristic information including a speed during acceleration and acceleration upon driving the induction motor to accelerate from start up to a predetermined speed set in advance which is no more than a base speed of the induction motor, relative to each slip constant;
estimating, as a slip constant of the induction motor, a slip constant at which the acceleration time up to the predetermined rotation speed becomes the shortest among the plurality of slip constants, based on the characteristic information which was automatically measured.
an estimation step of estimating, based on the characteristic information which was automatically measured in the automatic measurement step, a slip constant having the smallest variation in the acceleration among the plurality of slip constants, as the slip constant of the induction motor;
generating and outputting a control parameter to control the induction motor based on the estimated slip constant
Toshihiro teaches


Toshihiro further teaches the characteristic information including an acceleration time and the estimated slip constant at which the acceleration time is the shortest and generating and outputting a control parameter to control the induction motor based on the estimated slip constant, and Yuki further teaches the predetermined rotation speed is sufficiently greater than a base speed of the induction motor and less than or equal to a maximum rotation speed, as stated in the following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view of Toshihiro and Yuki based on obviousness analysis.

Regarding claim 3, claim 2 of Oikawa, Toshihiro and Yuki together teach the claimed method. Therefore, they teach the program for implementing the method steps. Therefore, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view of Toshihiro and Yuki based on obviousness analysis.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view of Toshihiro, Yuki and Tezuka US 20150205282 A1.

Regarding claim 1, claim 2 of Oikawa, Toshihiro and Yuki together teach the claimed method. Therefore, they teach the program for implementing the method steps.
In addition, Tezuka teaches the outputting the control parameter to control the induction motor is done by a display part, as stated in the following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view of Toshihiro, Yuki and Tezuka based on obviousness analysis.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro JPH05122975 A1 in view of Yuki.

Regarding claim 2, Toshihiro teaches A parameter determination supporting method for supporting determination of a control parameter of an induction motor which is realized by a computer (Fig. 1 [0010] the induction motor controller), the method comprising:
automatically measuring characteristic information which includes an acceleration time upon driving the induction motor to accelerate from start up to a predetermined rotation speed set in advance, relative to each slip constant, based on a plurality of slip constants, and estimating, as a slip constant of the induction motor, a slip constant at which the acceleration time up to the predetermined rotation number becomes the shortest based on the characteristic information which was automatically measured (Fig. 1 [0011] measured acceleration time is minimized through repeatedly performing acceleration test to accelerate to set speed with different slip frequency settings and obtaining the slip frequency that minimizes the acceleration time); and
generating and outputting a control parameter to control the induction motor based on the estimated slip constant (Fig. 1 [0010] [0011] the selected slip frequency is provided to vector calculator 3 to generate control parameter).
Toshihiro does not explicitly teach:
the predetermined speed is sufficiently greater than a base speed of the induction motor and less than or equal to a maximum rotation speed; and
the estimated slip constant of the induction motor is selected among the plurality of slip constants with which the acceleration time is the shortest, and the plurality of slip constants are set in advance.
Yuki teaches:
the predetermined speed is sufficiently greater than a base speed of the induction motor and less than or equal to a maximum rotation speed (page 8 last paragraph, the predetermined motor rotation speed is set close to 90% of the maximum); and 
the estimated slip constant of the induction motor is selected among the plurality of slip constants with which the acceleration time is the shortest (the characteristic information is optimum), and the plurality of slip constants are set in advance (Fig. 10 page 10 Step S201, page 11 Step S205 – S207 and S210, page 12 S212 – S214, using predetermined motor rotation speed, the motor current – characteristic information is measured to each of a plurality of slip constants from 0.05 to 0.35 with 0.02 increments – set in advance, the slip constant corresponding to the minimum motor current – the optimum characteristic is optimum, is selected and used to control the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshihiro to incorporate the teachings of Yuki because they all directed to setting slip constant for induction motors. Using predetermined testing motor speed close to maximum motor speed and selecting slip constant among a plurality of pre-set slip constants that generates the optimum characteristic will help set the optimum slip constant during normal motor operations.
Toshihiro teaches:

    PNG
    media_image1.png
    790
    1352
    media_image1.png
    Greyscale

[0010] … FIG. 1 shows a specific example. FIG. 3 is a basic system diagram showing vector control of an induction electric conductor, 1 is a speed setter, 2 is a speed controller, 3 is a vector calculator, 4 is a 2 phase 3 phase converter, 5 is a current controller, 6 is a PWM controller, 7 is a power unit, 8 is a torque / current converter, 9 is a 2 resistor compensator, and 10 is a magnetic flux fraction compensator. 11 Reference numeral 12 denotes a base speed controller; 13, a base speed setter; 14, a magnetic flux current controller; 15, a 2 magnetic flux shunt current setter; 16, a nonlinear function generator; 17, a differential compensator; 18, an induction motor; 19, a speed detector; and 20, an FV converter.
[0011] In the figure, a speed control is performed by performing a comparison operation with a speed feedback signal SF obtained by an FV converter 20 for converting a frequency / voltage conversion of a pulse train signal detected by a speed detector 19 mounted on an induction motor 18 for a command value SR set by a speed setting device 1 and controlling the torque of an induction motor 18. In this case, the torque / current converter 8 detects a slip frequency command ω S proportional to the magnitude of the torque from the torque / current converter and the 2 resistance compensator 9 and the magnetic flux compensator 10, based on the torque command value, and gives the slip frequency command ω S to the vector calculator 3. Further, the torque division current command ITR and the magnetic flux fraction current command IFR are set to the same value, acceleration or deceleration is performed, and the result is fetched by an output signal Wr of the speed detector 19, and a slip frequency Ws for which the maximum acceleration or deceleration time is shortened is determined. Thus, by repeatedly performing an acceleration or deceleration test a plurality of times under a constant flow, it is possible to automatically perform an optimum parameter determination and a setting operation.
Yuki teaches:
page 8 last paragraph
…, the motor rotation speed in the test operation mode is set close to the maximum rotation speed used during normal operation. Note that “close to the maximum rotation speed” is, for example, about 90% of the maximum rotation speed (maximum rotation speed).

    PNG
    media_image2.png
    745
    435
    media_image2.png
    Greyscale

page 10 Step S201
<< Step S201 >>
When the test operation is “started”, in step S201, the motor 13 is operated with a predetermined rotation speed (number of rotations / unit time) N .sub.0 as a target.
page 11 Step S205 – S207 and S210
<< Step S205 >>
In step S205, it sets the target value of the slip amount sub.S 0 to 0.05 of the initial value.
Then, the process proceeds to step S206.
…
Then, the process proceeds to step S207.
<< Step S207 >>
In step S207, the actual slip amount S and the actual rotational speed N are measured.
Then, the process proceeds to step S208.
<< Step S210 >>
In step S210, and the current value sub.I I input of the inverter 12 (detection). The detection result of the current value stored in association with the target value S.sub.0 of the slip S.
page 12 S212 – S214
<< Step S212 >>
In step S212, the first determines whether slip sub.S 0 is reached 0.35 which is the maximum value of the target value.
If it has not reached 0.35 (No), the process proceeds to step S213.
If it has reached 0.35 (Yes), the process proceeds to step S214.
<< Step S213 >>
In step S213, thereby the target value sub.S 0 of the slip S +0.02 increased. Then, the process returns to step S206 and starts again from step S206 based on the changed slip amount S.
<< Step S214 >>
In step S214, the input current value (corresponding to motor loss and current consumption) of the inverter 12 in all cases where the slip amount S.sub.0 is 0.05 to 0.35 (in increments of 0.02) is used as the slip amount S sub.0. Data associated with is stored.

    PNG
    media_image3.png
    318
    467
    media_image3.png
    Greyscale

The slip amount S sub.0 stored in association with the lowest current value among these data is held as the optimum slip amount S.sub.1.
Other acquired data is discarded.
The flow is “finished” as described above.
Using this optimum slippage S sub.1 during normal operation of the motor 13 (during actual operation) ….

Regarding claim 3, Toshihiro and Yuki together teach the claimed method. Therefore they teach the program for implementing the method steps.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro in view of Yuki and Tezuka US 20150205282 A12.

Regarding claim 1, Toshihiro and Yuki together teach the claimed method. Therefore, they teach the device for implementing the method steps.
Neither Toshihiro nor Yuki teaches the outputting the control parameter to control the induction motor is done by a display part.
Tezuka teaches the outputting the control parameter to control the induction motor is done by a display part (Fig. 13 [0073] controller with a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toshihiro to incorporate the teachings of Tezuka because they all directed to operating motors. Outputting the control parameter by a display part will help control the motor.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hidetaka JPH06165316A teaches selecting a slip constant, then accelerating the motor to maximum rotating speed, measuring the acceleration distance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




 /THOMAS C LEE/ Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Toshihiro is the prior art of record
        2  Tezuka is the prior art of record